ORDER
PER CURIAM.
Plaintiffs appeal from the trial court’s judgment granting Defendants’ summary-judgment motions. We affirm. In reviewing Plaintiffs’ brief, we note that it does not contain points relied on, but instead, contains a section entitled “SUMMARY OF THE ARGUMENT.” This section includes two questions for the court. As presented, neither of these questions meets the requirements set out in Rule 84.04(d). They do not state wherein and why the trial court erred. We need not review these points. See Thummel v. King, 570 S.W.2d 679 (Mo.banc 1978) (points on appeal that are not in accordance with Rule 84.04(d) need not be reviewed). Ex gratia, however, we have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).